


Exhibit 10.30

 

EXECUTION

 

AMENDMENT NUMBER THREE

to the

MASTER REPURCHASE AGREEMENT

Dated as of December 9, 2010,

among

PENNYMAC CORP., PENNYMAC MORTGAGE INVESTMENT TRUST HOLDINGS I, LLC and

PENNYMAC LOAN SERVICES, LLC

and

CITIBANK, N.A.

 

This AMENDMENT NUMBER THREE (this “Amendment Number Three”) is made this
24th day of February, 2012 among PENNYMAC CORP. and PENNYMAC MORTGAGE INVESTMENT
TRUST HOLDINGS I, LLC (each, a “Seller” and jointly and severally, the “Seller”
or “Sellers”), PENNYMAC LOAN SERVICES, LLC (“Servicer”) and CITIBANK, N.A.
(“Buyer”), to the Master Repurchase Agreement, dated as of December 9, 2010,
among Sellers, Servicer and Buyer, as such agreement may be amended from time to
time (the “Agreement”).  Capitalized terms used but not otherwise defined herein
shall have the meanings assigned to such terms in the Agreement.

 

RECITALS

 

WHEREAS, Sellers and Buyer have agreed to extend the Termination Date under the
Agreement and to provide for the payment of a pro-rated commitment fee for such
period, as more specifically set forth herein; and

 

WHEREAS, as of the date hereof, Sellers represent to Buyer that Sellers are in
full compliance with all of the terms and conditions of the Agreement and each
other Program Document and no Default or Event of Default has occurred and is
continuing under the Agreement or any other Program Document.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

 

SECTION 1.                                Amendments.  Effective as of
February 24, 2012 (the “Amendment Effective Date”), the Agreement is hereby
amended as follows:

 

(a)                                  Section 2 of the Agreement is hereby
amended by adding new definitions of “2012 Extension Commitment Fee” and “2012
Extension Commitment Fee Installment Amount” before the definition of “Accepted
Servicing Practices” to read as follows:

 

“2012 Extension Commitment Fee” shall have the meaning assigned to it in the
Pricing Side Letter.

 

“2012 Extension Commitment Fee Installment Amount” shall have the meaning
assigned             to it in the Pricing Side Letter.

 

(b)                                 Section 2 of the Agreement is hereby amended
by deleting the definition of “Termination Date” in its entirety and replacing
it with the following:

 

“Termination Date” shall mean April 13, 2012 or such earlier date on which this
Agreement shall terminate in accordance with the provisions hereof or by
operation of law.

 

--------------------------------------------------------------------------------


 

(c)                                  Section 4(c) of the Agreement is hereby
amended by adding the following language at the end of such section:

 

The Buyer and Seller acknowledge and agree that the Commitment Fee was paid in
full, and no portion of such Commitment Fee is refundable by Buyer to Seller. In
connection with the extension of the Termination Date from March 7, 2012 to
April 13, 2012, Seller agrees to pay to Buyer an additional commitment fee for
the period beginning on March 7, 2012 through April 13, 2012, equal to the 2012
Extension Commitment Fee, such payment to be made in Dollars, in immediately
available funds, without deduction, set off or counterclaim, to Buyer in two
(2) equal payments which shall each be equal to the 2012 Extension Commitment
Fee Installment Amount.  The first installment of the 2012 Extension Commitment
Fee shall be due and payable on or prior to March 1, 2012, and the second
installment shall be due and payable on April 2, 2012.  Buyer may, in its sole
discretion, net any installment of the 2012 Extension Commitment Fee then due
and payable from the proceeds of any Purchase Price paid to Seller.  In the
event that the Termination Date is accelerated to a date which is prior to the
payment in full of all installments of the 2012 Extension Commitment Fee, the
balance of the 2012 Extension Commitment Fee shall be payable on the Termination
Date. Each installment of the 2012 Extension Commitment Fee is and shall be
deemed to be fully earned as of the date hereof and non-refundable when paid.

 

SECTION 2.                                Fees and Expenses.  Sellers agree to
pay to Buyer all reasonable out of pocket costs and expenses incurred by Buyer
in connection with this Amendment Number Three (including all reasonable fees
and out of pocket costs and expenses of the Buyer’s legal counsel) in accordance
with Sections 23 and 25 of the Agreement.

 

SECTION 3.                                Representations.  Sellers hereby
represent to Buyer that as of the date hereof, Sellers are in full compliance
with all of the terms and conditions of the Agreement and each other Program
Document and no Default or Event of Default has occurred and is continuing under
the Agreement or any other Program Document.

 

SECTION 4.                                Binding Effect; Governing Law.  This
Amendment Number Three shall be binding and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.  THIS AMENDMENT
NUMBER THREE SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF (EXCEPT FOR SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH
SHALL GOVERN).

 

SECTION 5.                                Counterparts.  This Amendment Number
Three may be executed by each of the parties hereto on any number of separate
counterparts, each of which shall be an original and all of which taken together
shall constitute one and the same instrument.

 

SECTION 6.                                Limited Effect.  Except as amended
hereby, the Agreement shall continue in full force and effect in accordance with
its terms.  Reference to this Amendment Number Three need not be made in the
Agreement or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to, or
with respect to, the Agreement, any reference in any of such items to the
Agreement being sufficient to refer to the Agreement as amended hereby.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Sellers, Servicer and Buyer have caused this Amendment
Number Three to be executed and delivered by their duly authorized officers as
of the Amendment Effective Date.

 

 

 

 

PENNYMAC CORP.

 

 

(Seller)

 

 

 

 

 

 

 

 

 

 

By:

/s/Anne D. McCallion

 

 

Name:

Anne D. McCallion

 

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

 

PENNYMAC MORTGAGE INVESTMENT TRUST HOLDINGS I, LLC

 

 

(Seller)

 

 

 

 

 

 

 

 

 

 

By:

/s/Anne D. McCallion

 

 

Name:

Anne D. McCallion

 

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

 

PENNYMAC LOAN SERVICES, LLC,

 

 

(Servicer)

 

 

 

 

 

 

 

 

 

 

By:

/s/Anne D. McCallion

 

 

Name:

Anne D. McCallion

 

 

Title:

Vice President, Finance

 

 

 

 

 

 

 

 

 

 

CITIBANK, N.A.

 

 

(Buyer)

 

 

 

 

 

 

 

 

 

 

By:

/s/Susan Mills

 

 

Name:

Susan Mills

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

Acknowledged:

 

 

 

 

 

 

 

PENNYMAC MORTGAGE INVESTMENT TRUST

 

 

 

 

 

 

 

By:

/s/Anne D. McCallion

 

 

 

Name:

Anne D. McCallion

 

 

 

Title:

Chief Financial Officer

 

 

 

 

Amendment Number Three to Master Repurchase Agreement

 

--------------------------------------------------------------------------------
